Name: Commission Regulation (EEC) No 1417/90 of 28 May 1990 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No I 136/18 Official Journal of the European Communities 29 . 5. 90 COMMISSION REGULATION (EEC) No 1417/90 of 28 May 1990 altering the export refunds on cereals and on wheat or rye flour, groats and meal export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2Q1 /90 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 1 140/90 (3) ; Whereas, it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1140/90 to the information known to the Commission, that the HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1140/90 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 29 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States, Done at Brussels, 28 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 22, 27 . 1 . 1990, p . 7. 0 OJ No L 113, 4 . 5. 1990, p. 25 . 29 , 5. 90 Official Journal of the European Communities No L 136/19 ANNEX to the Commission Regulation of 28 May 1990 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000 0712 90 19 000 1001 10 10 000 1001 10 90 000 1001 90 91 000 1001 90 99 000 1002 00 00 000 1003 00 10 000 1003 00 90 000 01 04 05 06 02 03 05 02 04 07 02 0 30,00 30,00 22,00 20,00 30,00 30,00 20,00 30,00 22,00 20,00 1004 00 10 000 1004 00 90 000 1005 10 90 000 1005 90 00 000 03 02 70,00 0 1007 00 90 000 1008 20 00 000 1101 00 00 110 1101 00 00 120 1101 00 00 130 1101 00 00 150 1101 00 00 170 1101 00 00 180 110100 00 190 1101 00 00 900 1102 40 00 100 1102 10 00 200 1102 10 00 300 1102 10 00 500 1102 10 00 900 1103 11 10 100 1103 11 10 200 1103 11 10 500 1103 11 10 900 1103 11 90 100 1103 11 90 900 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 80,00 80,00 73,00 70,00 68,00 64,00 80,00 80,00 80,00 80,00 214,00 202,00 181,00 170,00 80,00 No L 136/20 Official Journal of the European Communities 29. 5. 90 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Zone II (b), 06 Tunisia, 07 Soviet Union. NB ; The zones are those defined in Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28. 5 . 1977, p. 53), as last amended by Regulation (EEC) No 3049/89 (OJ No L 292, 11 . 10. 1989, p. 10).